Citation Nr: 1750057	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to an increased rating greater for service-connected postoperative right shoulder disability with a scar, evaluated as 10 percent disabling prior to November 16, 2016, and as 20 percent disabling thereafter.  

4.  Entitlement to an increased rating for service-connected postoperative impingement syndrome of the left shoulder with a scar, evaluated as 10 percent disabling prior to November 16, 2016, and as 20 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from April 1983 to June 2003.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and 2015 and 2015 Board remands.

In September 2013, the Veteran presented testimony at a Central Office hearing in Washington DC, before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required for a clarifying medical opinion for the claims of entitlement to service connection for left and right knee disorders.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  When the medical evidence of record is insufficient or of doubtful weight or credibility, the Board must supplement the record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Veteran claims he has bilateral knee arthritis due to running, squatting, kneeling, and other forms of wear and tear on his knees during his 20 years of military service.  At the September 2013 Board hearing, the Veteran testified that during service he always had aches in his knees and that he would take Motrin to treat the pain.  In a February 2015 remand, the Board ordered an examination and requested that the examiner address various documents and lay statements of record.  An examination was provided in December 2015.  At that time, contemporaneously taken x-ray images of the knees showed minimal degenerative changes of the patellofemoral joint on the left knee and normal findings in the right knee.  The examiner noted that he was not sure why the right knee findings in the December 2015 x-rays were different than the readings of the radiologist in 2010 x-ray images showing osteoarthritis in the right knee.  For the left knee, the examiner found no medical treatment about the knee or history of a left knee injury during the Veteran's service.  Acknowledging that it was understandable that with 20 years of service, the Veteran's left knee was likely affected by wear and tear, the examiner still opined that it was less likely as not that the Veteran had a diagnosis of the bilateral knees what was incurred in service or etiologically related to service.  

In an October 2016 remand, the Board found that the examination was unclear.  First, the evidence was inconclusive as to whether the Veteran had right knee osteoarthritis.  Second, the December 2015 VA opinion was inconsistent as it provided a negative nexus opinion for the knees but then provided a favorable although speculative nexus opinion by concluding it was "understandable" that 20 years of wear and tear could affect the knee.  Finally, the examiner did not address the documents and statements as requested in the Board remand.  On remand a new examination was directed to address the deficiencies in the record.  

VA provided an examination in November 2016.  The examiner diagnosed left knee patellofemoral syndrome or chondromalacia patella and bilateral knee joint osteoarthritis.  The examiner opined that these conditions were less likely as not incurred in or caused by active duty military service between 1983 and 2003.  First, there was no objective evidence the condition existed in service.  The examiner referred to a statement from the Veteran's wife describing knee pain in 2005 and before, managed with over the counter medication.  The examiner noted that the Veteran's statement that both knees were painful in service and continued to hurt after separation is considered factual.  The Veteran reported during the clinical interview that he had, and currently has, a very active lifestyle, with activities such as walking, playing golf, and umpiring sporting events for a time shortly after his separation from service.  The examiner noted that certainly the Veteran's active duty military service activities such as climbing, jumping, running, and remaining fit for duty for two decades contributed to his current bilateral knee pain, when considering all the potential risk factors.  Eventually, the examiner discussed the Veteran's risk factors for his current bilateral knee osteoarthritis.  The risk factors with the highest predictive value were congenital patellar tilt, the Veteran's age, an acute left knee injury in 2005, and the Veteran's active lifestyle.  The Veteran's genetic predisposition and laborious occupation from 1983 to 2003 were also risk factors, but with lower predictive value.  The examiner concluded that it was less likely than not that current bilateral knee osteoarthritis had onset in or is otherwise proximately due to or the result of active duty service, to include jumping, running, climbing, and other activities required in service.  She concluded that a medical nexus could not be soundly established.  

As with the December 2015 opinion, the Board is not able to accept this opinion as adequate.  First, there are various statements in the report that are unclear, to include the examiner's reference to the Veteran's lay assertions as factual.  It isn't clear if this means the examiner is discounting the reports or taking the accounts as true.  Thus, the factual basis for the opinions is unclear.  Second, the examiner provided a negative nexus, but then appeared to find that certainly the Veteran's active duty military service activities such as climbing, jumping, running, and remaining fit for duty for two decades contributed to his current bilateral knee pain, when considering all the potential risk factors.  It is possible the examiner is differentiating the Veteran's bilateral knee pain symptoms and his eventual diagnosis of bilateral knee osteoarthritis; however, this is unclear.  Third, the examiner undergoes an analysis of whether the 2005 diagnosis of patellofemoral syndrome caused the current left knee osteoarthritis.  The relevancy of this is also unclear. For the Veteran's claim of entitlement to service connection for a bilateral knee disorder, therefore, remand is yet again required for an adequate opinion.  

Next, remand is required for compliance with the previous remand directives for the Veteran's claim for increased ratings for his service-connected bilateral shoulder disorders.  A Board remand confers on the Veteran the right to compliance with the remand directives, as a matter of law.  Stegall v. West, 11 Vet. App. (1998).  Also, VA examinations for musculoskeletal conditions must include range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  In the October 2016 remand, the Board requested a new examination regarding the bilateral shoulder disorders, to include the range of motion in active motion and passive motion.  VA provided an examination in November 2016.  The examiner did not provide range of motion values in passive motion.  Absent an examination that complies with the Board's previous remand and with Correia, adjudication of his claims is not possible, and yet another remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims folder, schedule the Veteran for a VA examination to determine the etiology of his current bilateral knee disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The VA examiner must provide an opinion as to whether is it at least as likely as not (a 50 percent or more probability) bilateral knee osteoarthritis had onset in or is otherwise related to the Veteran's 20-year period of active service from April 1983 to June 2003?  

The examiner must address the following:  

(1) the Veteran's in-service duties as part of his military occupational specialty (MOS) as a communication equipment craftsmen which required squatting, kneeling, jumping, climbing, and running, for 20 years; (2) a November 2002 service treatment record in which the Veteran reported pain to the back, shoulders, and wrists, but did not mention his knees; (3) competent statements from the Veteran and his spouse indicating no knee treatment during service, but self-medicating the knee symptoms; (4) 2005 and 2006 magnetic resonance imaging reports and X-rays which assessed chondromalacia patella or patella femoral syndrome; (5) an August 2010 medical record noting that X-rays revealed bilateral osteoarthritis of the knees; 6) medical treatise evidence commenting that osteoarthritis is a normal result of aging, as well as caused by wear and tear on the joints, such as from jobs that involve kneeling or squatting for over an hour a day; 7) the Veteran's credible statements describing knee symptoms during and after his military service.   

The examiner also must reconcile the findings of the December 2015 and November 2016 VA opinions.  Specifically, despite providing negative nexus opinions, the December 2015 examiner noted that it was understandable that with 20 years of service, the Veteran's left knee was likely affected by wear and tear, and the November 2016 examiner noted that certainly the Veteran's active duty military service activities such as climbing, jumping, running, and remaining fit for duty for two decades contributed to his current bilateral knee pain.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his service-connected right and left shoulder disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must utilize the appropriate Disability Benefits Questionnaire.  In addition, the examiner must test the range of motion in active motion and passive motion and conduct joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

